*28On Petition for Rehearing.
Myers, J.

5.

The learned counsel for appellant on petition for a rehearing insist very earnestly, that the court in its original opinion put too broad a construction on the contract in question, as to its subject-matter, for the reason claimed, that as the existence of the property was well known to the council and taxing officers, it could not have been intended to embrace this property, as secreted and omitted, or to search for and discover it as such, because it was not secreted, and no search was necessary. It will be noted that the original proposition was to discover omitted property, and place it on the tax duplicate. The council in its acceptance changed the phraseology of the proposition as made, as one to “search for and discover property that has been secreted and omitted from the tax duplicate”, but this language does not change the contract, as one for the discovery of omitted property, whether the omission arose from a misconception of the law, or from secretion. Appellant’s contention is plausible that under the circumstances disclosed it could only embrace property that should be discovered, which had been both secreted and omitted, but taking the whole scope, and purpose of the agreement into consideration, the purpose was to have all the taxable property of the city taxed. It could not be secreted property, without being omitted; but it could be, and was omitted property, without being secreted; but the object was to have all omitted property taxed, and if through an erroneous view of the law it had been omitted, it was omitted, just as much as if it had been secreted, and the search and discovery required and undertaken, embraced discovery and search as matters of law, as well as of fact; it therefore embraced secreted property omitted for that reason, and property not secreted in fact, but omitted by erroneous construction of the law.
The erroneous construction insisted on by appellant, that it could only apply to this search for, and discovery of *29property secreted in fact, and therefore omitted, would exclude property omitted because of erroneous construction of the law; but the omission itself which was the material thing, might be, and in fact was as much a discovery that it was taxable, as it would have been had it been a pure question of the discovery, in fact, of the existence of the property, and looking through the form to the substance of the contract, its object and purpose, we think we did not misapprehend its true construction. The petition for a rehearing is denied.
Note. — Reported in 103 N. E. 789; 105 N. E. 385. See, also, under (1, 2) 37 Cyc. 982; (3, 5) 28 Cyc. 679; (4) 17 Cyc. 753.